                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

 HEATHER L. FAMBROUGH and
 WILLIAM L. FAMBROUGH,

                 Plaintiffs,

            v.                                               Case No. 2:19-cv-00159-NKL

 KENT SCHROEDER, JANET
 MCCARTHY, and BRUCE MCKIMENS,

                 Defendants.

                                              ORDER

       Defendant Janet McCarthy moves to dismiss for failure to state a claim the complaint

brought against her by plaintiffs Heather L. Fambrough and William L. Fambrough. For the

reasons discussed below, the motion to dismiss is GRANTED.


  I.   ALLEGED FACTS

       The pro se plaintiffs’ complaint is on a form titled, “Complaint for Violation of Civil

Rights.” Doc. 4 (Complaint). In a section titled, “Basis for Jurisdiction,” the form explains:

“Under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), you may sue federal officials for the violation of certain constitutional rights.” Id., p. 3.

In that section, Plaintiffs checked a box indicating that they were suing “Federal officials (a Bivens

claim).” Id. When asked to “explain how each defendant acted under color of federal law,”

Plaintiffs stated, in relevant part, “The Social Security Administration refused to grant an appeal

hearing as required by law; conducted an illegal search and seizure; and violated Heather

Fambrough’s right to life, liberty, and property without due process. Kathy [sic] McCarthy’s false

statements aided the Government in this endeavor . . . .” Id., p. 4.
       McCarthy moves to dismiss the complaint for failure to state a claim. Doc. 10.


 II.   DISCUSSION

       Plaintiffs’ complaint alleges Bivens violations by each defendant. It does not assert any

other claims. McCarthy argues that the complaint against her must be dismissed because Bivens

claims may be brought against only federal officials.

       Bivens permits suits against federal officials for the violation of certain constitutional

rights. 403 U.S. at 388. The complaint form that Plaintiffs used explains this point. Doc. 4, p. 3.

Bivens does not permit suits against private individuals. Corr. Servs. Corp. v. Malesko, 534 U.S.

61, 66 (2001) (“In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 91 S. Ct. 1999, 29

L. Ed.2d 619 (1971), we recognized for the first time an implied private action for damages against

federal officers alleged to have violated a citizen’s constitutional rights. Respondent now asks that

we extend this limited holding to confer a right of action for damages against private entities acting

under color of federal law. . . . We have heretofore refused to imply new substantive liabilities

under such circumstances, and we decline to do so here.”).

       Plaintiffs’ complaint acknowledges—and Plaintiff’s response to the motion to dismiss in

effect concedes—that McCarthy is the administrator of a private facility, Golden Living Center -

Smithville, and not a federal official. Moreover, Plaintiffs do not allege that McCarthy acted under

color of federal authority. Plaintiffs therefore cannot bring a Bivens claim against McCarthy. The

complaint against McCarthy accordingly must be dismissed for failure to state a claim.




                                                  2
III.   CONCLUSION

       For the reasons discussed above, McCarthy’s motion to dismiss the complaint against her

is GRANTED. The complaint against McCarthy is dismissed without prejudice.



                                                  s/ Nanette K. Laughrey
                                                  NANETTE K. LAUGHREY
                                                  United States District Judge

       Dated: July 11, 2019
       Jefferson City, Missouri




                                              3
